Title: To George Washington from Jacob Bayley, 19 September 1782
From: Bayley, Jacob
To: Washington, George


                  
                     Sir
                     Newbury 19th Septr 1782
                  
                  last night a man who I can depend upon Returnd from St Johns in five Days he was a week at that place he was Eight Days Since at Isle Au noix and Say he Saw two thousand men Imbark at St Johns and proceed up the lake and when at the Island found them Incampted thier that the whole on the Island was between three and four thousand there Destination was not publick but Supposed to Take possession of Vermont that a Flagg from Vermont was Eight days ago at the Island that all the principle Officers was gone to Quebeck that the vessels at Crown point was ordered to be Down before the 10th of October, that the general Informed him by a mesuage that he wanted him or Some one to Come to him from Coos at St Johns before the tenth of October as after that time he could not direct where he Could meet him that all the Small partys and Indians were cald in I have Sent of another man to Day who Doubtless will See genll Halderman and obtain further Inteligence he is to be back in fifteen Days if any thing material occures I will Send Directly.  from one who has made application for leave to go to Canada to her Husband am Informed that She must be at Crown Point before the tenth of October as the vessels will be down the Lake at that time I thot the above Information of Some Importance and as I Sent my Son three Days ago by way of Exeter to your Excellency, I Send this after him and hope it will overtake him before he leaves Exeter.  the Allens are with a number of men armed Takeing up Confineing Judgeing and Condemning those who do not adhere to them in Cumberlain County, they Carry thier Court with them and make Short work.
                  Mr Johnsons line of Inteligence Seems to fail which makes me take another Course for Inteligence which is done without much lost as I make the Enemy hire them my Informant was hired to pilate a Brittish officer to Canada whose name is Arraby who Pased this place undiscoverd, about twenty miles north at a Frontier House and applied to my old Pilate Davise who had got into favour with the Enemy while a prisner the Summer past, to pilate him to Canada which he Did by his Son and is now gone himself with Instructions from me who begs the favour to Subscribe my Self your Excelencys most Humble Servant
                  
                     Jacob Bayley
                  
               